DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 28 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jasmine (US 10188080 B2).
Regarding claim 28: Jasmine discloses A storage apparatus (10) for a pet collar (92) and a pet leash (78), said storage apparatus wearable by a pet, configured as an annular sheath (10) and comprising: an inner base component (inside of 10) having a first inner base component side and a second inner base component side (Best illustrated in Fig. 2) ; a first wall (side with TOP 16) and a second wall (opposite side of TOP 16) established outside of said inner base component, each of said two walls having a first portion and a second portion (Best illustrated in Fig. 2), said second portion of said first wall located outside of said first portion of said first wall (Best illustrated in Fig. 12, and said second portion of said second wall located outside of said first portion of said second wall (Best illustrated in Fig. 12), said first portion of said first wall connected to said inner base component at said first inner base component side (Best illustrated in Fig. 2) and said first portion of said second wall connected to said inner base component at said second inner base component side (Best illustrated in Fig. 2); a channel located outside of said inner base component and between said first and second walls (wider opening 20, fig. 2); a separation site that splits said annular sheath in a radial direction (near 122 Fig. 15); two ends that are proximate each other and located at said separation site (Ends near 114 & 116, Fig. 15); a pet collar unbuckling facilitator (112) that facilitates manual, pinch motion unbuckling  (pinch motion unbuckling could be achieved by pinching both sides of 112 to unhinge) of a pet collar buckled (92) and stored inside of said channel (20) of said annular sheath (Best illustrated in Fig. 12) ;wherein said storage apparatus defines a centroid of a shape when it is in a non-storing, undonned configuration (as seen in Fig. 2); and wherein said second portion of said first wall and said second portion of said second wall are biased towards each other (Best illustrated in Fig. 6).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2,8-11,13,20-21,23-25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jasmine (US 10188080 B2) in view of Roberson (US 11166506 B2).
Regarding claim 1: Jasmine teaches A storage apparatus (10) for a pet collar (92) and a pet leash (78), said storage apparatus wearable by a pet and comprising: 
an annular sheath (10) that comprises: an inner base component (inside of 10) having a first inner base component side and a second inner base component side (Best illustrated in Fig. 2) ; a first wall (side with TOP 16) and a second wall (opposite side of TOP 16) established outside of said inner base component, each of said two walls having a first portion and a second portion (Best illustrated in Fig. 2), said second portion of said first wall located outside of said first portion of said first wall (Best illustrated in Fig. 12, and said second portion of said second wall located outside of said first portion of said second wall (Best illustrated in Fig. 12), said first portion of said first wall connected to said inner base component at said first inner base component side (Best illustrated in Fig. 2) and said first portion of said second wall connected to said inner base component at said second inner base component side (Best illustrated in Fig. 2); a channel located outside of said inner base component and between said first and second walls (wider opening 20, fig. 2); a separation site that splits said annular sheath in a radial direction (near 122 Fig. 15); two ends that are proximate each other and located at said separation site (Ends near 114 & 116, Fig. 15); and a pet collar unbuckling facilitator (112) that facilitates manual, pinch motion unbuckling  (pinch motion unbuckling could be achieved by pinching both sides of 112 to unhinge) of a pet collar buckled (92) and stored inside of said channel (20) of said annular sheath (Best illustrated in Fig. 12); wherein said annular sheath defines a centroid of a shape defined by said annular sheath when it is in a non-storing, undonned configuration (as seen in Fig. 2); wherein said second portion of said first wall and said second portion of said second wall converge towards each other as distance of said second portions from said centroid increases when said annular sheath is in said non-storing, undonned configuration (Best illustrated in Fig. 6); and wherein said second portion of said first wall and said second portion of said second wall are biased towards each other (Best illustrated in Fig. 6);
Jasmine fails to teach a band connected at and forming one of said two ends and having an interior sized to slidably receive the other of said two ends and wherein at least one of said two end fits within, and is slidable into, the other of said two ends.
However, Roberson teaches a band (220) connected at and forming one of said two ends and having an interior sized to slidably receive the other of said two ends (218) (Best illustrated in Fig. 2B) and wherein at least one of said two ends (218) fits within, and is slidable into, the other of said two ends (220).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the apparatus as disclosed by Jasmine with the connecting ends as taught by Roberson so as to allow the connection of both ends in order to wrap the apparatus around the animal, therefore achieving the predictable result of a more effective system.
Regarding claim 2: the modified reference teaches the limitations of claim 1 as shown above.
Jasmine further teaches wherein said second portions of said first and second walls each have an outermost second portion, and wherein said outermost second portions define an outer sheath perimeter (outer edges of 10, best illustrated in Fig. 6), and wherein, when said annular sheath is in said non-storing, undonned configuration, said channel (20) is partly exposed along a perimetrical split along said outer sheath perimeter (Best illustrated in Fig. 2).
Regarding claim 8: the modified reference teaches the limitations of claim 1 as shown above.
Jasmine further teaches wherein said channel (20) is sized to accept said pet collar (92), collar attachment componentry (96), said pet leash (78) and leash attachment componentry (70) (See fig. 12).
Regarding claim 9: the modified reference teaches the limitations of claim 1 as shown above.
Jasmine further teaches wherein said second portion of said first wall and said second portion of said second wall are biased towards said centroid of said annular sheath (Best illustrated in Fig. 6).
Regarding claim 10: the modified reference teaches the limitations of claim 1 as shown above.
Jasmine further teaches wherein a pet proximate inner surface of said inner base component is sufficiently slick to facilitate spinning of said annular sheath around a neck of a pet (Col 5 lines 21-25 “There is also a secondary Flexible Corrugated Vac Inner Hose 42 as an anti-friction added improvement that is about 6 inches or more longer than the SPA Hose which is inserted into and around the full inner wall of the SPA Hose 10.”).
Regarding claim 11: Jasmine teaches A storage apparatus (10) for a pet collar (92) and a pet leash (78), said storage apparatus wearable by a pet and comprising: an annular sheath (10) that comprises: an inner base component (inside of 10) having a first inner base component side and a second inner base component side (Best illustrated in Fig. 2) ; a first wall (side with TOP 16) and a second wall (opposite side of TOP 16) established outside of said inner base component, each of said two walls having a first portion and a second portion (Best illustrated in Fig. 2), said second portion of said first wall located outside of said first portion of said first wall (Best illustrated in Fig. 12, and said second portion of said second wall located outside of said first portion of said second wall (Best illustrated in Fig. 12), said first portion of said first wall connected to said inner base component at said first inner base component side (Best illustrated in Fig. 2) and said first portion of said second wall connected to said inner base component at said second inner base component side (Best illustrated in Fig. 2); a channel located outside of said inner base component and between said first and second walls (wider opening 20, fig. 2); a separation site that splits said annular sheath in a radial direction (near 122 Fig. 15); two ends that are proximate each other and located at said separation site (Ends near 114 & 116, Fig. 15); and a pet collar unbuckling facilitator (112) that facilitates manual, pinch motion unbuckling  (pinch motion unbuckling could be achieved by pinching both sides of 112 to unhinge) of a pet collar buckled (92) and stored inside of said channel (20) of said annular sheath (Best illustrated in Fig. 12); wherein said annular sheath defines a centroid of a shape defined by said annular sheath when it is in a non-storing, undonned configuration (as seen in Fig. 2); wherein said second portion of said first wall and said second portion of said second wall are biased towards each other (Best illustrated in Fig. 6).
Jasmine fails to teach wherein at least one of said two ends fits within, and is slidable into, the other of said two ends.
However, Roberson teaches wherein at least one of said two ends (218) fits within, and is slidable into, the other of said two ends (220).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the apparatus as disclosed by Jasmine with the connecting ends as taught by Roberson so as to allow the connection of both ends in order to wrap the apparatus around the animal, therefore achieving the predictable result of a more effective system.
Regarding claim 13: the modified reference teaches the limitations of claim 11 as shown above.
Jasmine fails to teach a band connected at and forming one of said two ends and having an interior sized to receive the other of said two ends.
However, Roberson teaches a band (220) connected at and forming one of said two ends and having an interior sized to receive the other of said two ends (218) (Best illustrated in Fig. 2B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the apparatus as disclosed by Jasmine with the ends and band as taught by Roberson so as to allow the ends to be quickly and easily connected therefore achieving the predictable result of a more efficient system.
Regarding claim 20: the modified reference teaches the limitations of claim 11 as shown above.
Jasmine further teaches wherein said channel (20) is sized to accept said pet collar (92), collar attachment componentry (96), said pet leash (78) and leash attachment componentry (70) (See fig. 12).
Regarding claim 21: the modified reference teaches the limitations of claim 11 as shown above.
Jasmine further teaches wherein said second portion of said first wall and said second portion of said second wall are biased towards a centroid of said annular sheath (Best illustrated in Fig. 6).
Regarding claim 23: the modified reference teaches the limitations of claim 11 as shown above.
Jasmine further teaches holes (130, Fig. 17) in said inner base component.
Regarding claim 24: the modified reference teaches the limitations of claim 11 as shown above.
Jasmine further teaches wherein said annular sheath is not attached to either said pet collar or said pet leash (Best illustrated in Fig. 2).
Regarding claim 25: the modified reference teaches the limitations of claim 11 as shown above.
Jasmine further teaches wherein said annular sheath (10) is flexible.
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Jasmine as applied to claim 30 above, and further in view of Roberson (US 11166506 B2).
Regarding claim 30: Jasmine discloses the limitations of claim 28 as shown above.
Jasmine fails to teach wherein at least one of said two ends fits within, and is slidable into, the other of said two ends.
However, Roberson teaches wherein at least one of said two ends (218) fits within, and is slidable into, the other of said two ends (Best illustrated in Fig. 2B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the apparatus as disclosed by Jasmine with the connecting ends as taught by Roberson so as to allow the connection of both ends in order to wrap the apparatus around the animal, therefore achieving the predictable result of a more effective system.
Allowable Subject Matter
Claims 5, 17, 19, 29, 31-33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 06/28/2022 have been fully considered but they are not persuasive. 
Applicant has amended the limitations to include the pinch motion unbuckling. After further consideration of the prior art, the pinching of both sides of Jasmine’s 112 would teach the pinch motion unbuckling. Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than functions.  In re Danly, 120 USPQ 528, 531. Apparatus claims cover what a device is not what a device does.  Hewlett-Packard Co. v. Bausch & Lomb Inc., 15 USPQ2d 1525, 1528.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGAR REYES whose telephone number is (571)272-5318. The examiner can normally be reached M-Th 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.R./Examiner, Art Unit 3642                                                                                                                                                                                                        
/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3619